Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00524-CR

                                  Lloyd Ray MCKINNEY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. CCL-16-1094
                         Honorable Frank Follis, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 13, 2018.


                                              _____________________________
                                              Karen Angelini, Justice